In re Gupta, Narinder MD; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. E, No. 96-6338; to the Court of Appeal, Fourth Circuit, No. 2005-C-1310.
Granted. The case is remanded to the court of appeal to make a determination, after appropriate briefing from the parties, as to whether the arbitration agreement falls within the scope of the Federal Arbitration Act, 9 U.S.C. Sections 1-16 and whether the case is controlled by Buckeye Check Cashing, Inc. v. Cardegna, — U.S. -, 126 S.Ct. 1204, 163 L.Ed.2d 1038 (2006).